Citation Nr: 9920092	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-28 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1953.  This appeal arises from a July 1997 rating decision of 
the Columbia, South Carolina Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for residuals of a right eye injury.  In a March 1999 
decision, the Board determined that new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for residuals of a right eye injury.  Also in 
March 1999, the Board remanded the case to the RO for 
additional development.  


REMAND

In the March 1999 remand, the Board directed that the RO 
obtain all records of treatment relating to the veteran's 
right eye disability since his March 1997 VA eye clinic 
visit.  In May 1999, the RO obtained the requested records up 
until April 1999.  The Board remand also directed that the 
veteran be afforded a VA examination to determine the nature 
and etiology of his right eye disability.  The claims folder 
shows that an examination was ordered in May 1999.  
Thereafter, the claims folder was forwarded to the Board for 
review without completion of the VA examination or RO 
readjudication of the veteran's claim for service connection 
for residuals of a right eye injury.  As noted by the 
veteran's representative in a May 1999 statement, the instant 
case is not ready for review.  

The Board recognizes that in Stegall v. West, 11 Vet. App. 
268 (1998), a precedential decision cited for guidance, it 
was concluded that a remand by the Board conferred on the 
claimant the right to compliance with the remand orders and 
that the Board erred when it failed to insure compliance with 
the dictates of an earlier Board remand.  Under the 
circumstances of this case, the Board finds that the case 
must again be REMANDED to the RO for completion of the 
following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for a right eye 
disability since April 1999.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to the veteran's right eye 
disability since April 1999, which have 
not already been obtained.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination in 
ophthalmology in order to ascertain the 
nature and etiology of his right eye 
disability.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination so that 
pertinent aspects of the veteran's 
military and medical record may be 
reviewed.  All indicated special tests 
and studies should be conducted, and in 
particular a magnetic resonance imaging 
of the orbit should be performed as 
recommended by the VA examiner in May 
1997.  After review of the record and 
examination of the veteran, the examiner 
should render an opinion for the record 
as to whether it is at least as likely as 
not that the veteran's currently 
diagnosed right eye disability is 
etiologically related to his inservice 
right eye injury.  The reasoning behind 
the opinion should be set forth fully.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for residuals of a right eye 
injury on a de novo basis and, if the 
decision remains adverse to the veteran, 
provide him and his representative with 
a supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










